Citation Nr: 1504759	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for end-stage renal disease.

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1980 to May 1981 and from June 1981 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran requested that she be afforded a hearing before the Board when she submitted her substantive appeal in October 2011.  She was advised in correspondence dated in August 2013 that she was scheduled for a hearing before the Board in Washington, D.C., in September 2013.  She failed to report for the hearing or provide good cause for her failure to appear.  Therefore, her hearing request is considered to have been withdrawn, and the Board will proceed with adjudication of the issues on appeal.  

The Veteran also appealed the issue of entitlement to service connection for a lumbar spine disability.  An April 2013 rating decision granted service connection for degenerative joint disease of the lumbar spine with anteriorlisthesis.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking a diagnosed neck disability to the Veteran's active service.  

2.  The claims file is void of any competent evidence linking end-stage renal disease to the Veteran's active service.  

3.  The claims file is void of any competent evidence linking a heart disability to the Veteran's active service.  

4.  The Veteran did not serve for ninety days or more during a period of war

5.  The Veteran did not serve during a period of war and was discharged or released from service for a service-connected disability.

6.  The Veteran did not serve for a period of ninety consecutive days or more and such period began or ended during a period of war.

7.  The Veteran did not serve for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  Criteria for service connection for end-stage renal disease have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  Criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The Veteran's military service does not meet threshold service eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3) (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained. 

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in her substantive appeal that she desired to be considered for nonservice-connected pension benefits based on her claimed neck and heart disabilities and renal disease.  Although she reported that she incurred a neck injury while on active duty, she has not claimed a continuity of symptomatology since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A review of the Veteran's service treatment records (STRs) reveals that a September 1982 chest x-ray was normal.  The Veteran was involved in a motor vehicle accident in September 1986.  The records related to treatment for the accident refer only to treatment of the lumbar spine and do not reference any treatment for the neck or cervical spine.  A chest x-ray dated in February 1983 notes a prominent left heart border suggesting possible left atrial enlargement.  Report of medical examinations performed in February 1983 and August 1987 reflect normal clinical evaluations of the neck and heart.  The Veteran denied pain or pressure in her chest, palpitation or pounding heart, and bone, joint, or other deformity on a report of medical history form prepared in conjunction with the August 1987 examination.  

Post-service treatment reports reflect diagnoses of renal failure, end-stage renal disease, heart palpitations, possible unstable angina, congestive heart failure, an enlarged heart, and coronary artery disease as early as 2000, although that would still place their onset more than a decade after the Veteran separated from service.  

In a statement dated in May 2010 from Fresenius Medical Care North America, the Veteran was noted to have begun regular dialysis in October 2000.  The records reflect one complaint of neck pain in May 2009; however, no disability of the cervical spine was diagnosed at any time.  
 
A.  Neck Disability

Historically, the Veteran submitted a formal claim for compensation and pension benefits in April 2010.  On the VA Form 21-526 the Veteran indicated that she was claiming a neck disability and she indicated that VA should reference her STRs for treatment.  

However, the service treatment records do not reference any complaints, findings, or treatment for a cervical spine or neck disability.  The Veteran did not report any such disability or complaints on an August 1987 report of medical history form.  Additionally, the Veteran did not identify or submit any post-service treatment records reflecting treatment for or a diagnosis of a neck disability.  The Board acknowledges the single complaint of neck pain in May 2009.  However, symptoms alone, such as neck pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges that the Veteran is competent to describe her orthopedic symptoms such as neck pain.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements have not established the presence of continued neck pain during the course of her appeal.  For example, in her substantive appeal, the Veteran simply pointed to the presence of a neck injury during service, without alleging that the symptoms had persisted following service.

As a result, there is no evidence to establish the presence of a neck disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a neck disability is denied.

B.  End-Stage Renal Disease

For historical purposes, the Veteran submitted a claim of entitlement to service connection for renal failure in June 2010.  The claim was denied in an April 2011 rating decision and this appeal ensued.  

The Veteran has indicated on various statements that she was not claiming service connection for end-stage renal disease, but instead was trying to obtain nonservice-connected benefits.  However, as the claim has been developed as one for service connection, the Board will proceed with the claim as one for service connection.

The Board finds that the competent evidence does not show a relationship between the Veteran's end-stage renal disease and her periods of active service.  

The Veteran's STRs do not reveal any complaints, findings, or treatment for renal disease.  Additionally, the Veteran has not submitted any medical evidence linking end-stage renal disease to her active duty service.  Moreover, she has specifically indicated that the claimed disability was nonservice-connected.  The Board acknowledges that the Veteran has been diagnosed with end-stage renal disease.  However, there is no medical or lay evidence suggesting that this disability began during service or is otherwise related to the Veteran's periods of active duty.  Consequently, entitlement to service connection for end-stage renal disease is denied.
  



C.  Heart Disability

For historical purposes, the Veteran submitted a claim of entitlement to service connection for a heart disability in March 2011.  The claim was denied in an April 2011 rating decision and this appeal ensued.  

The Veteran has indicated on various statements that she was not claiming service connection for a heart disability but instead was trying to obtain nonservice-connected benefits.  However, as the claim has been developed as one for service connection, the Board will proceed with the claim as one for service connection.

The Board finds that the competent evidence does not show a relationship between any current heart disability and the Veteran's periods of active service.  

As noted, the Veteran's STRs do not reflect any complaints, findings, or treatment for any diagnosed heart disability.  While a February 1983 chest x-ray was noted to reveal possible left atrial enlargement, report of medical examination reports dated in February 1983 and August 1987 reflected normal clinical evaluations of the heart.  The Board acknowledges that the Veteran has been diagnosed with several heart disabilities post-service.  However, there is no medical or lay evidence suggesting that any heart disability began during service or is otherwise related to the Veteran's periods of active duty.  Consequently, entitlement to service connection for a heart disability is denied.

III.  Nonservice-Connected Pension Benefits

The Veteran contends that she deserves a nonservice connected pension as a result of her military service.  She asserted in her substantive appeal that she had neck and back issues as well as renal failure and heart problems and therefore wanted to be evaluated for nonservice-connected benefits.  

The Board has carefully reviewed the Veteran's contentions and the evidence of record, and the Board sympathizes with the Veteran's current situation.  However, for the reasons discussed below, the Board is precluded by law from granting the Veteran's claim.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the Veteran's DD-214s indicate that she served on active duty from August 18, 1980, to May 19, 1981, and from June 22, 1981, to October 27, 1987. Although the Veteran's DD-214 reflects two years, nine months, and seven days of foreign service, the Veteran did not serve during a period of war.  For clarification, VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2. 

Because the Veteran's service did not fall during a wartime period, her service does not meet the threshold requirement for nonservice-connected pension benefits. 

While the Board is very sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As such, regardless of how disabled a person may currently be, without the requisite wartime service, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Therefore, the Veteran's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Service connection for a neck disability is denied.  

Service connection for end-stage renal disease is denied.

Service connection for a heart disability is denied.  

Nonservice-connected pension benefits are denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


